Title: From John Adams to Richard Lee, 4 June 1776
From: Adams, John
To: Lee, Richard


     
      Sir
      Philadelphia June 4. 1776
     
     Your Favour of 18 May, inclosing the momentous Resolution of your wise and patriotic Convention, together with the American Crisis came duely to Hand, and yesterday, I had the Pleasure of receiving the Proceedings of the House of Burgesses. I thank you, sir for both these esteemed Favours.
     Is it not a little remarkable that this Congress and your Convention should come to Resolutions so nearly Similar, on the Same day, and that even the Convention of Maryland should, in that critical Moment, have proceeded so far as to abolish the Oaths of Allegiance, notwithstanding that Some of their other Resolves are a little excentric?
     Your Resolution is consistent and decisive, it is grounded on true Principles which are fairly and clearly Stated, and in my humble opinion the Proviso which reserves to your selves the Institution of your own Government is fit and right, this being a Matter of which the Colonies are the best Judges, and a Priviledge which each Colony ought to reserve to it self. Yet after all I believe there will be much more Uniformity, in the Governments which all of them will adopt than could have been expected a few Months ago.
     The Joy and exultation which was expressed upon that great Occasion did Honour to their good sense and public Virtue. It was an important Event at a critical Time, in which the Interest and Happiness, of themselves and their Posterity, was much concerned.
     Hopkins’s Fleet, has been very unfortunate: a dreadful sickness has raged among his Men, and disabled him from putting more than two of his Vessells to sea. To what Place they are gone I know not. Perhaps to cruise for Transports. I am, sir, with great respect, your most humble servant.
    